     Case 3:19-cv-02494-WQH-AGS Document 27 Filed 07/02/20 PageID.1612 Page 1 of 1



 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                           SOUTHERN DISTRICT OF CALIFORNIA
 7
 8     HYLETE, INC., a Delaware                           Case No.: 3:19-cv-02494-WQH-AGS
       corporation,
 9                                                        ORDER
                                         Plaintiff,
10
       v.
11
       HYBRID ATHLETICS, LLC, a
12     Connecticut limited liability
13     company; and ROBERT
       ORLANDO, an individual,
14
                                      Defendants.
15
      HAYES, Judge:
16
            On May 21, 2020, the Court granted the Motion to Dismiss filed by Defendants
17
      Hybrid Athletics, LLC and Robert Orlando (ECF No. 17). (ECF No. 26). The Court stated,
18
      in relevant part,
19
                  IT IS HEREBY ORDERED that the Motion to Dismiss filed by
20
            Defendants Hybrid Athletics, LLC and Robert Orlando (ECF No. 17) is
21          GRANTED. Plaintiff’s Complaint is DISMISSED without prejudice. Any
            motion for leave to file an amended pleading must be filed within 30 days of
22
            this Order.
23
      Id. at 19. The docket reflects that a motion for leave to file an amended pleading has not
24
      been filed within this period. The Clerk of Court is directed to close this case.
25
       Dated: July 2, 2020
26
27
28

                                                      1
                                                                              3:19-cv-02494-WQH-AGS
